     Case: 4:19-cv-00902-NAB Doc. #: 5 Filed: 04/09/19 Page: 1 of 2 PageID #: 72



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

    KYLE HARVEY, Natural and Biological          )
    Father of A.H., a Minor, Deceased,           )
                                                 )
                        Plaintiff,               )    Cause No. 4:19-cv-00902
                                                 )
    v.                                           )
                                                 )    JURY TRIAL DEMANDED
    GREAT CIRCLE, et al.                         )
                                                 )
                        Defendants.              )
                                                 )
                                                 )

    DEFENDANT GREAT CIRCLE’S MOTION TO DISMISS PLAINTIFF’S LAWSUIT
    FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

         COMES NOW Defendant Great Circle1 and, pursuant to Federal Rule 12(b)(6), hereby

moves for dismissal of Plaintiff’s lawsuit for failure to state a claim upon which relief can be

granted:

         1.    Plaintiff Kyle Harvey, allegedly the natural and biological father of A.H., a

deceased minor, commenced a lawsuit against Great Circle by filing another2 lawsuit (see,

Harvey’s New Petition attached to the notice of removal in the state court file) alleging claims

for wrongful death under state law, and in pertinent part violations of federal law under 42

U.S.C. §§ 1983 and 1985.

         2.    Plaintiff’s Complaint fails to state a claim upon which relief can be granted for

three independent reasons: (1) qualified immunity pursuant to Missouri Statute §210.114; (2)



1
        Codefendant Kelly Ann Connelly has not yet been served but the reasons entitling Great
Circle to dismissal are equally applicable to the individually named defendant.
2
        Kyle Harvey previously filed substantially the same lawsuit in the U.S. District Court,
Eastern District of Missouri, see Case No. 4:17-cv-01021-NAB, which was dismissed on June
16, 2017 [see Doc. 12 in Case No. 4:17-cv-01021-NAB].


11245699
   Case: 4:19-cv-00902-NAB Doc. #: 5 Filed: 04/09/19 Page: 2 of 2 PageID #: 73



Section 210.135’s immunity also applies and bars Plaintiff’s lawsuit against Great Circle; and (3)

there is no proximate causation between Great Circle’s alleged negligence and decedent’s death.

       3.      Defendant Great Circle’s memorandum in support filed contemporaneously and

incorporated by reference herein sets forth the relevant arguments and citations to legal

authorities relied upon.

       WHEREFORE, Great Circle respectfully requests the Court dismiss Plaintiff’s Complaint

in its entirety for failure to state claims upon which relief may be granted.


                                               SANDBERG PHOENIX & von GONTARD P.C.


                                        By:      /s/ Casey F. Wong
                                               Casey F. Wong, #62258MO
                                               Stephen M. Strum, #37133MO
                                               Philip C. Graham, #40345MO
                                               600 Washington Avenue - 15th Floor
                                               St. Louis, MO 63101-1313
                                               314-231-3332
                                               314-241-7604 (Fax)
                                               cwong@sandbergphoenix.com
                                               sstrum@sandbergphoenix.com
                                               pgraham@sandbergphoenix.com

                                               Attorneys for Defendant
                                               Great Circle

                                       Certificate of Service

       I hereby certify that on the 9th day of April 2019 the foregoing was filed electronically
with the Clerk of the Court and served via electronic mail upon the following:

       E. Ryan Bradley
       Julia M. Kerr
       The Bradley Law Firm
       ryan@thebradleylawfirm.com
       Julia@thebradleylawfirm.com
       Attorney for Plaintiff

                                                /s/ Casey F. Wong


                                                  2
11245699
